Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 10 February 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith





10 Feb—2 March 1818.


10 Mr Adams attended the funeral of Mr Astor’s grandson on arriving at Mr Astors the old Gentleman told him he had received a most urgent Letter from Mrs Bentzon begging that the body might be sent to her at New York and asked his advice what he should do on the melancholy occasion Mr Adams told him that considering all the circumstances he thought it would be best for him to indulge his daughter in her wish as it might soothe the anguish of her mind. Mr Astor had already asked the opinion of Mr Clay (of which Mr A. was not aware) and as usual he found their opinions as opposite as possible Mr C. insisting that it was better to write her word that the funeral was over and that she would then be satisfied—Mr. Astor not knowing which was best, and in extreme agitation sent the body to the burying ground, and when he got there determined to send it on to New York, which he accordingly did. Mr A. brought Mr Grenham home to dinner for which I was not altogether prepared it being the first time I had been down stairs for a week and my dinner by no means calculated for a foreign Minister—We got through as well as we could and the poor little man walked home and was almost frozen to death. It blew a perfect hurricane and was intensely cold. I continued quite unwell though much better—
11 This morning the Cold continued intense. all my faculties seem paralysed by the cold, and I feel unfit for any thing—Miss Buchanan went out to spend the evening—
10 I went this morning to see Mrs Swan who appears to be in a very bad state of health, indeed I fear in a very dangerous way—She was to leave town on Wednesday for Boston—She told me she was tired of life and almost wished she might soon lose it—In the evening I was invited to a great Ball at Mrs T. Peter’s but did not think it prudent to go—Miss Buchanan went with the Miss Sewalls: the party was very thin on account of the weather and the distance; and Miss B. told me it was very dull.
12 This day I kept close to the fire until the evening when we went to the Drawing room. it was the most Brilliant there has been this evening Winter and Mrs Monroe looked more beautiful than ever; the company consisted chiefly of Strangers and the rooms were so full it was literally impossible to move—I returned home at half past ten and laid in a new Cold—
This day being my birth day my Sisters are to dine with me  & Mr Everett we had a social dinner and in the evening several of the Western members drank tea with us; with the help of Cards and music we got through it tolerably—they are all recommended by Mr Pope of Kentucky—Mr N. Pope was prevented from going to Boston by indisposition he now thinks he shall A visit that part of the Country in the Spring—The picture I mentioned is a sort of allegory very ill imagined but tolerably well executed—Wisdom or Minerva under the form of America makes England pale on her knees and accept the terms of peace dictated by the American Ministers whose names are blazoned and her Shield—Sir—Mrs Planton is one of the most impudent Women I have ever seen 14 In the evening We went to Mrs. Cutts to a tea party it was very crowded and the rooms so warm I was quite faint and obliged to leave the company for a time We returned home early I met there Mrs Mason Mr. & Mrs Otis Mr Blake and all the gentlemen who have recently arrived from your part of the Country—
15 Paid 15 Visits and was out the whole morning my physician tells me I should avoid all fatigue—how is it possible I forgot to say that Mr & Mrs Achman called here yesterday A question of etiquette among the Senators prevented their calling sooner. only two of the Senators Ladies have called and many of the Members Ladies insist likewise upon my paying the first visit. I am very glad of it as my acquaintance is already too large—Passed the evening at the French Ministers. a Ball and as usual very pleasant—The parties are all so crowded it is difficult to move from one place to another. I was beset by Dr. Ewell and though I pushed through the crowd to get away from him I found it impossible which excited Mrs. Otis’s laughter very much—He is half crazy and in addition almost always intoxicated to such a degree that he can scarcely articulate a sentence intelligibly—When I was tired of dancing we returned home—
15 Went to the Capitol this morning with Mr Adams—We heard a Mr. Keith who gave us a very high charged Sermon in which he threatened us with a speedy removal to Hell—and nearly cut us from every hope assuring us that if we lived uprightly our hearts were so wicked and depraved we must not expect any other fate—I paid 20 visits and returned home to dinner in the evening Mr Sergeant and Mrs Everett spent a couple of hours with us—I called on Mrs Walsh who appears to me to be one of the most pleasing women here; She is the Wife of the Mr Walsh you mention who is thought to be a man of great abilities—Mr Seares was not arrived on Saturday and though Mr Mason is our next door neighbour I seldom or ever see him—Political parties are forming—but nobody has yet knows, who or what they will be, and in consequence we see but little of the members of Congress, for which I confess I am not sorry; it has hitherto been my study to know nothing about their goings on, and to keep clear of all intrigues if possible, for I am very sensible I am not all all suited for such a sphere—I had Letters from my boys who write very well, John appears in very good spirits, and Charles as lost, none of his qualifications for Diplomacy—
Adieu my dear Madam until my next—
16 Feby. Remained at home all the morning Miss Buchanan went to the house with Miss Sergeant, heard nothing very interesting, I have not yet had the courage to go at which some of the Members express some dissatisfaction fied and I am repeatedly told that Mrs. Madison was a constant visitor I really do not know why I am teazed about every trifle; the other Secretary; Ladies do just as they please, and nobody takes any notice—If my having lived so much in Europe is the muse, I think it ought to be my apology—Of this I am very sure they will never find me attempt to take the liberties that the American Ladies are so fond of, and all I desire is to have nothing to do with the World, or with the public—I never intend to court popularity, and have no desire whatever for public situations—experience has long since taught me that "the part of honour is a private station"—And domestic happiness has once been the blessing for which, I have panted, and which has been sacrificed at the shrine of Ambition—do not think I write this in a fit of ill humour—every new appointment has brought me new afflictions—and this last has plunged me into a situation totally incompatible with my tastes or my inclinations—My husband is too much engrossed by his business even to give me his advice, and I often find that when I endeavour to do the best, I am most in the wrong—and every hour adds to the conviction of my total inability to fill any situation in which I am to be watched, or to know the idea of my Actions or Conduct being of any sort of consequence—
We spent the evening at Mrs. Bagots who was very much indisposed—the party was dull and I returned home early—
17 Nothing material occurred this morning excepting a visit from Mrs. Clay. In the evening Susan and I went to a Ball at Mrs Middleton’s in George Town, it was very crowded but it was so cold we could not keep ourselves warm even with the help of large Shawls It was a fine night and we got home perfectly safe—
18 I rode out this morning and paid several visits which had been due some time and returned to dinner and a quiet evening—
19 Received a note from Mr: Frye requesting me to go immediately to Caroline who was very ill—I was engaged to go and hear the debates in the house of Representatives When I got to Carolines I found her in a very critical situation and I determined to send away my Carriage, away She was so much better in the evening that I returned at ten oclock in great hopes that all danger was over—though still very anxious—
20 As soon as breakfast was over we went back to Mrs. Frye’s and found her in bed with twin Boys without a rag to put them in, and in a room, so small that we could scarcely turn round in it—They informed me that the Doctor said neither of the Children would possibly live as they were seven months  children, and some uncommon circumstances had attended their birth, one was entirely given over as hopeless and the other was only expected to live till the evening—I took the little one immediately and told them to give me some Barley water and with a small piece of rag gave the child as much nourishment as I could get down, it recovered astonishingly and I resolved to watch that night and take care of the babies myself. We passed the night accordingly and I think it was one of the most painful I ever witnessed—
21 This morning the babes continued better and I had to return home to preside at a dinner of twenty which Mr Adams gave to the Supreme Court and the Vice President. The Nurse however told me she could not undertake the care of the Mother and the two babes unless I returned as there were strong indications of spasm about the second child. I therefore returned as soon as dinner was over and found the poor little thing at the last extremity as we all thought. every remedy was applied, and with success during the night—
22 My feet were excessively painful and on removing my stocking I found them swelled to an enormous size, and very much enflamed so as to make it impossible for me to move from my chair—When the Doctor came I asked him what was the matter, he told me that he believed it was the enflamatory Rheumatism, and if I were not a Lady he should say the Gout, and desired me to rub them with sweet oil. he told me I must not go home at any rate, as the least exposure to cold might be attended with bad consequences, so I was obliged to stay although I had a high fever on me, my own opinion was that it was a very violent erisipelas, but he insisted on it that I was mistaken, and I adopted his remedy, which appeared to ease me for a short time—The Children were christened one by the name of James the other John Quincy Adams, which was the little one that I had so unexpectedly revived. He had three convulsions in the course of the day and was not out of my arms five minutes. In the midst of this great distress Mr. Frye was brought home in a Paralytic fit, and there was but small hope of his recovery—We however dragged through this day and I laid down on Mrs. Frye’s bed—but to sleep was utterly impossible; 23. The next morning my feet were as much swollen but not at all painful, and as the nurse was taken very ill I was under the necessity of making extraordinary exertions as the Childs spasms still continued and I was obliged to be chief nurse to the whole family, Although my Sisters assisted as much as possible. I felt very ill, but towards evening the Child grew so much better and the nurse so much worse I thought it would be cruel to leave her, and as Mr. M Adams did not come to fetch me till nine o’clock, I did not think it would be prudent to go out of the warm room at that time of the evening—I had however no thoughts of setting up but found myself under the necessity of watching the mother and Children until 7 o’clock the next morning when I laid down on the Mattress on the floor completely exhausted. The young Lady who sat up with me fainted away in the night, and the baby had so strong a spasm I took it up for dead, so that I was alone and I may say without assistance throughout this frightful night—
24 I waked about an hour after I had lain down with a frightful feeling about the breast and lungs, which amounted to spasm, in a few minutes it went off, but I found myself so ill that I was very anxious the carriage should come for me, as I was sure I should be very bad before the day was over, I had ordered it at eleven—as the time elapsed my impatience encreased, as I found my illness rappidly encreasing, and at two o’clock I was seized with the most violent spasm on the heart which nearly destroyed me and was carried home in the evening in a very dangerous state—My own Physician immediately said it was an erisipelas which had struck upon some of the Vital parts, from improper management, and with care and proper treatment I have got through and have this day left my room for the first time—which is the 2 of March—I received your Letter yesterday and should have a very ill opinion of myself could I be offended at any advice you are good enough to offer—The situation in which Mr Adams is placed and the manner in which the other Secretaries live renders it impossible to follow it and you may rely upon it the fatigue and trouble attending it independent of expense is sufficient to induce me to desire that we should give up entertaining—Mr A. has come to the resolution of entertaining once a week and to make it as light as possible I am to have only a tea party and by this means the strangers who bring Letters of recommendation we hope will be satisfied—I am delighted to find that George has got well through his examination—As to Clothes his father is willing to give him any thing that can contribute to his comfort—
I have not heard of the sailing of any Vessel for the Mediterranian—but will enquire of Mr Crowninshield and be let me know if there are any opportunities  as the Independence is to sail in a few  Mr Adams is so-exceedingly busy that he now works every night till twelve o’clock and I scarcely hear the sound of his voice—he has hardly had time to ask me how I am since I have been sick. one of the heaviest of his privations is the loss of his correspondence with you and he begs me to assure you that he will seize, with avidity the first moment which can call his own to assure how much and sincerely We unite in best wishes for yourself and our father and with what pleasure We anticipate a visit to the North next Summer



L. C. A.—




